974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Willie HORTON, Defendant-Appellant.
No. 92-6251.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 30, 1992Decided:  September 14, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CR-89-180-A, CA-91-859-AM)
Willie Horton, Appellant Pro Se.
Debra Sue Straus, Assistant United States Attorney, Melinda Ann Rishkofski, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before SPROUSE, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Willie Horton appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Horton, Nos.  CR-89-180-A, CA-91-859-AM (E.D. Va.  Feb 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED